Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	See reasons dated for allowance dated 03/19/2021. Upon review of the IDS the examiner has determined that none of the references submitted by the applicant read on the claims as currently amended. The closest prior art would be U.S. Patent No. 7895686 which appears to disclose the majority of claim 1 minus “a body portion connected to and extending away from the connector portion and the body portion includes a second flat portion on a bottom of the body portion, the second flat portion on the bottom of the body portion is coplanar with the first flat portion on the bottom of the connector portion”. It would not have been obvious for one of ordinary skill in the art to modify the current connection of the 789 patent to have these features since the prior art already has its specific connection that is made to “grip the ground” see col. 4 lines 20-23 of the 789 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2021